Exhibit 10.3

LICENSE AGREEMENT

BY AND BETWEEN

CBS BROADCASTING INC.

AND

CBS OUTDOOR AMERICAS INC.

DATED AS OF APRIL 2, 2014



--------------------------------------------------------------------------------

LICENSE AGREEMENT

This LICENSE AGREEMENT, dated as of April 2, 2014 (this “Agreement”), is by and
between CBS Broadcasting Inc., a Delaware corporation, and CBS Outdoor Americas
Inc., a Maryland corporation (the “Licensee”). The Licensor and the Licensee are
herein referred to individually as a “Party” and collectively as the “Parties.”
Unless otherwise defined in this Agreement, all capitalized terms used in this
Agreement shall have the meaning set forth in the Master Separation Agreement,
dated as of the date hereof, by and between CBS Corporation, a Delaware
corporation (“CBS”) and Outdoor Americas (as amended, modified or supplemented
from time to time in accordance with its terms, the “Separation Agreement”).

RECITALS

WHEREAS, the Licensee is presently a wholly owned indirect subsidiary of the
Licensor, which itself is a wholly owned indirect subsidiary of CBS;

WHEREAS, CBS presently intends to cause the Licensee to issue shares of Outdoor
Americas Common Stock in an initial public offering (the “IPO”), immediately
following which CBS will own at least 80.1% or more of the outstanding shares of
Outdoor Americas Common Stock;

WHEREAS, following the IPO, CBS presently intends to distribute the Outdoor
Americas Common Stock held by CBS in one or more transactions that collectively
have the effect that all or a substantial part of the shares of Outdoor Americas
Common Stock held by CBS are distributed to all or some of the stockholders of
CBS, whenever such transaction(s) shall occur (such transactions, collectively,
the “Split-Off”);

WHEREAS, the Licensor is the registered proprietor of the Trademarks, and it or
its Affiliates is the registered proprietor of the Domain Names or, in either
case, it or its Affiliates have been licensed or otherwise authorized to deal
with them and is permitted and able to license or sub-license the relevant
rights to the Licensee on the terms of this Agreement;

WHEREAS, the Licensor wishes to license or sub-license its rights, title, and
interest in and to the Trademarks and to license or sub-license its rights,
title, and interest in and to, and to cause its Subsidiaries to license or
sub-license their rights, title, and interest in and to, the Domain Names on the
terms set out herein to the Licensee on a transition basis for the purpose of
allowing the Licensee to wind-down its use of the Trademarks and Domain Names in
connection with the IPO and the Split-Off; and

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the Parties hereto agree as follows:

 

2



--------------------------------------------------------------------------------

1 Definitions and Interpretations

1.1 In this Agreement, the following terms shall have the meaning assigned to
them:

(a) “Brand Guidelines” means the brand guidelines attached at Schedule 3 of this
Agreement;

(b) “Contract Counterparties” means those third parties with whom the Licensee
or its Affiliates has a current contract for the sale of outdoor advertising
space as of the IPO Closing Time;

(c) “Domain Names” means the domain names listed in Schedule 1 (or as may by
written agreement of the parties be deemed added to that schedule);

(d) “Licensed Property” means the Trademarks and Domain Names;

(e) “Sites” means those sites at which the Outdoor Americas Business provides
outdoor advertising space to their customers at the IPO Closing Time, together
with any further additional sites which are offered to the Licensee during the
Term pursuant to the terms of any of its contracts with the Contract
Counterparties; and

(f) “Trademarks” means all of the trademarks listed in Schedule 2.

 

2 Grant of Rights

2.1 The Licensor (on behalf of itself and its Subsidiaries) hereby grants to the
Licensee a non-exclusive royalty-free license to:

(a) Use the Licensor’s “CBS OUTDOOR” Trademarks as part of (i) registered and
unregistered business names, (ii) registered company names and (iii) Domain
Names, in each case, to the extent in use as of the IPO Closing Time in the
conduct of the Outdoor Americas Business (including the natural extension and
evolution thereof during the General Term (as defined below));

(b) Use the Trademarks as trademarks in the Outdoor Americas Business (other
than as a physical badge on Sites), to the extent in use as of the IPO Closing
Time in the conduct of the Outdoor Americas Business (including the natural
extension and evolution thereof during the General Term); and

(c) Use the Trademarks as a physical badge on Sites , to the extent in use as of
the IPO Closing Time in the conduct of the Outdoor Americas Business (including
the natural extension and evolution thereof during the Site Term (as defined
below)).

2.2 Licensee may not license or authorize third parties to use the Trademarks
unless to grant limited sub-licenses to its Affiliates, the Contract
Counterparties or third party operators and/or owners of Sites in each case to
the extent required in connection with the operation, marketing and promotion of
the Outdoor Americas Business. Notwithstanding the grant of any sub-licenses,
the Licensee shall remain liable for compliance with all its obligations under
this Agreement. Without the prior written consent of Licensor (not to be
unreasonably withheld), the Licensee shall not use the Licensed Property on
sites other than those identified herein.

 

3



--------------------------------------------------------------------------------

2.3 All rights not expressly granted by the Licensor to the Licensee pursuant to
this Agreement are reserved without exception or limitation. The Licensee hereby
acknowledges that Licensor’s CBS and Eye Design trademarks are famous and CBS
and its Affiliates, including Licensor, use such marks on their respective
websites and in certain domain names and use by the CBS and its Affiliates,
including Licensor, of its CBS and Eye Design marks for activities other than
the Outdoor Americas Business will not be a breach of any of its obligations
under this Agreement. The Licensee hereby acknowledges that the Licensor may use
the Trademarks in any manner, including promotion of its non-outdoor advertising
businesses on outdoor advertising.

 

3 Term

3.1 This Agreement shall commence at the IPO Closing Time, and in respect of:

(a) the licenses granted by Sections 2.1(a) and 2.1(b) of this Agreement (and
all terms of this Agreement related to such licenses) shall terminate
automatically without the need for action by either Party on the date which is
ninety (90) days from the Split-Off Date (the “General Term”); and

(b) the licenses granted by Section 2.1(c) of this Agreement (and all terms of
this Agreement related to such licenses) shall terminate automatically without
the need for action by either Party on the date which is eighteen (18) months
from the Split-Off Date (the “Site Term”).

 

4 Licensee’s Use of the Trademarks

4.1 The Licensee shall use the Trademarks in accordance with the Brand
Guidelines together with any further or alternative branding guidelines as may
reasonably be stipulated by the Licensor from time to time and shall observe all
directions given by the Licensor as to colors and size of the representation of
the Trademarks in connection with the operation of the Outdoor Americas Business
or any advertising or marketing thereof.

4.2 If Licensee becomes aware of any existing uses of the Trademarks in the
Outdoor Americas Business as of the IPO Closing Time that do not conform to the
Brand Guidelines (“Non-Conforming Existing Uses”), Licensee shall promptly alert
Licensor. Licensor shall have the option to request that Licensee conform such
Non-Conforming Existing Uses to the Brand Guidelines; provided, that if Licensor
permits Licensee to continue to use the Non-Conforming Existing Uses, Licensee
shall not expand the Non-Conforming Existing Use beyond such use.

4.3 Licensor or its designee will have the right to inspect the Outdoor Americas
Business operations conducted in connection with the Trademarks during regular
business hours and upon reasonable notice in order to assure that the provisions
of this Agreement are being observed. In connection with foregoing, Licensee
agrees to cooperate with reasonable requests from Licensor to send to Licensor
photographs of sample marketing material, Sites and other displays of the
Trademarks during the Term.

 

4



--------------------------------------------------------------------------------

4.4 In using the Trademarks, the Licensee shall:

(a) maintain such quality standards for the Outdoor Americas Business that are
in place as of the IPO Closing Time;

(b) at all times seek to maintain their distinctiveness and the Licensee shall
not do, or omit to do, any act which may render the Trademarks generic or
invalid;

(c) not perform any act which may reasonably be expected to be materially
inconsistent with the goodwill or reputation of the Licensed Property; and

(d) not make any representation or do any act which may be taken to indicate
that it has any right, title or interest in or to the ownership of any of the
Licensed Property other than the licensed rights conferred by this Agreement.

4.5 The Licensee shall cause to appear on all marketing and promotional
materials on or in connection with which the Trademarks is used the following
legend:

“CBS® is a Registered Trademark of CBS Broadcasting Inc. All Rights Reserved.”

and/or such legends, markings, and notices as the Licensor may reasonably
request in order to give appropriate notice of any trademark, trade name or
other rights therein.

4.6 During the General Term, the Licensor shall cooperate with Licensee to
enable the Domain Names to be directed to the appropriate servers for the
websites relating to the Outdoor Americas Business. The parties shall cooperate
to achieve re-direction of the Domain Names prior to the expiration of the
General Term.

4.7 The Licensee will, during the General Term, use its reasonable best efforts
to reduce its usage of the Licensed Property for which a license is granted
pursuant to either Section 2.1(a) or 2.1(b) of this Agreement such that, as at
the expiration of the General Term, it will have ceased using any of the
Licensed Property for which a license is granted pursuant to either
Section 2.1(a) or 2.1(b) of this Agreement.

4.8 The Licensee will, during the Site Term, use its reasonable best efforts to
reduce its usage of the Licensed Property for which a license is granted
pursuant to Section 2.1(c) of this Agreement such that, as at the expiration of
the Site Term, it will have ceased using any of the Licensed Property for which
a license is granted pursuant to Sections 2.1(c) of this Agreement.

4.9 The Licensee is not permitted to adopt any new visual representation of the
Trademarks in a form that is not already in use by the Outdoor Americas
Business.

 

5 Ownership

5.1 The Licensee acknowledges that nothing contained in this Agreement shall
give the Licensee any right, title or interest in or to the Licensed Property,
or any right to use them in any territory save as expressly granted in this
Agreement. The Licensee will not claim any rights in the Licensed Property or
apply to register the Licensed Property or any confusingly similar name or mark
whether alone or in combination with any other name or mark or otherwise in any
territory.

 

5



--------------------------------------------------------------------------------

5.2 Any goodwill derived by, and any rights acquired by the Licensee from the
use of the Trademarks or any derivatives thereof shall accrue to the Licensor
(or its successors in title). At the request and expense of the Licensor, the
Licensee shall execute all documents or take such action that is reasonably
necessary to assign such goodwill and/or rights to the Licensor or otherwise to
confirm Licensor’s ownership of the Licensed Property.

5.3 The Licensee agrees that it shall at no time prior to the expiration of this
Agreement use or authorize the use of or apply to register any copyright,
trademark, trade name, domain name or other designation identical to or similar
to the Licensed Property. The Licensee agrees that the Licensor will, in its
sole cost and discretion, clear, file, maintain and defend any and all
applications and resulting registrations worldwide for the Licensed Property
until the termination of this Agreement. The Licensee further agrees to abide by
all reasonable clearance, filing and maintenance decisions made by the Licensor
in connection with this Agreement, to execute any other documents or other
materials the Licensor may reasonably request in furtherance of the purpose of
this Agreement, and to cooperate with the Licensor in connection therewith, as
requested.

5.4 If, in breach of this Agreement, the Licensee registers, or applies to
register, any copyright, trademark, trade name, domain name or other designation
identical to or similar to the Licensed Property, it shall immediately, with
full title guarantee, transfer the registration or application to the Licensor,
subject to reimbursement of the Licensee’s costs by the Licensor.

5.5 The Licensee agrees that it will not, and it will cause its Affiliates to
not, use or authorize the use of or apply to register any copyright, trademark,
trade name, domain name or other designation identical to or similar to the
Licensed Property.

 

6 Licensor obligations

6.1 The Licensor shall be required (a) during the General Term to maintain all
registrations for the Trademarks that exist as of the IPO Closing Time for which
a license is granted pursuant to either Section 2.1(a) or 2.1(b) of this
Agreement and (b) during the Site Term to maintain all registrations for the
Trademarks that exist as of the IPO Closing Time for which a license is granted
pursuant to Section 2.1(c) of this Agreement.

 

7 Warranties

7.1 Each Party warrants and represents to the other that it has the full right,
power and authority to execute and perform the obligations of this Agreement.

7.2 The Licensor warrants and represents to the Licensee that:

(a) it (or one of its Subsidiaries) holds all such rights and interest in the
Licensed Property as are required to permit Licensor to enter into this
Agreement; and

 

6



--------------------------------------------------------------------------------

(b) so far as the Licensor is aware, the Licensee’s use of the Licensed Property
in connection with the Outdoor Americas Business does not and will not infringe
or violate any other person or entity’s Intellectual Property Rights or
proprietary rights of any kind.

 

8 Taxes

8.1 Licensee shall be responsible for, pay and promptly reimburse the Licensor
for any sales tax, value-added tax, goods and services tax or similar excise tax
required to be paid or withheld by Licensor (or one of its Subsidiaries) in
connection with this Agreement or the performance thereof, subject to the
receipt of a valid tax invoice (if required by applicable law).

 

9 Further Assurance

9.1 Each Party shall, at the cost and the request of the other Party and at any
time after the IPO Closing Time, execute such documents and perform such acts as
the other Party may reasonably require for the purpose of giving effect to this
Agreement.

 

10 Infringement

10.1 The Licensee shall, as soon as it becomes aware thereof, give the Licensor
full particulars of any use or proposed use by any other person of a trade name,
trademark, domain name or get-up of goods or mode of promotion or advertising
which amounts or might amount either to: (i) infringement of; (ii) passing-off
or unfair competition in relation to; or (iii) breach of any analogous or
comparable right of the Licensor’s rights in relation to, the Licensed Property
or the Licensee’s rights under this Agreement.

10.2 If the Licensee becomes aware that any other person alleges that the
Licensed Property is invalid or that use of the Licensed Property infringes any
rights of the Licensor or that the Licensed Property may be susceptible to
challenge, the Licensee shall provide the Licensor with the particulars thereof.

10.3 The Licensor may, in its sole discretion, commence or prosecute any claims
or suits to protect its rights hereunder, and the Licensee agrees to cooperate
fully with Licensor and Licensor shall be responsible for reimbursing the
Licensee for any and all documented costs reasonably incurred by the Licensee in
providing such assistance to the Licensor.

 

11 Termination

11.1 Either Party (the “Non-Defaulting Party”) may forthwith terminate this
Agreement by notice to the other Party (the “Defaulting Party”) in the event
that:

(a) the Defaulting Party is wound up, files a petition in bankruptcy or is
adjudicated a bankrupt, becomes unable to pay its debts when due, becomes
insolvent, has a receiver, administrator, liquidator or similar appointed over
its assets, makes any assignment for the benefit of its creditors or an
arrangement pursuant to any insolvency law or anything analogous occurs in any
jurisdiction;

 

7



--------------------------------------------------------------------------------

(b) the Defaulting Party fails to comply with any of its material obligations
pursuant to this Agreement and does not remedy the same (if capable of being
remedied) within thirty (30) days of receipt of notice in writing from the
Non-Defaulting Party specifying the failure and demanding that it be remedied;
or

(c) the Licensee alone or with others seeks a declaration or other order from
the court or other authority having competent jurisdiction that the registration
of any of the Licensed Property is invalid or otherwise attacks the validity of
the Licensed Property.

11.2 Upon any expiration of the General Term or any termination of this
Agreement, all rights to use any Licensed Property granted herein pursuant to
either Section 2.1(a) or 2.1(b) of this Agreement to the Licensee shall
immediately cease and the Licensee shall at the Licensor’s request either return
to the Licensor or destroy all materials bearing the Licensed Property for which
a license is granted pursuant to either Section 2.1(a) or 2.1(b) of this
Agreement upon such termination. The Licensee shall deliver to Licensor a
certificate, dated the final day of the General Term, signed by an officer of
the Licensee attesting to the cessation of use and the return or destruction of
any remaining materials bearing the Licensed Property for which a license is
granted pursuant to either Section 2.1(a) or 2.1(b) of this Agreement.

11.3 Upon any expiration of the Site Term or any termination of this Agreement,
all rights to use any Licensed Property granted herein pursuant to
Section 2.1(c) of this Agreement to the Licensee shall immediately cease and the
Licensee shall at the Licensor’s request either return to the Licensor or
destroy all materials bearing the Licensed Property for which a license is
granted pursuant to Section 2.1(c) of this Agreement upon such termination. The
Licensee shall deliver to Licensor a certificate, dated the final day of the
Site Term, signed by an officer of the Licensee attesting to the cessation of
use and the return or destruction of any remaining materials bearing the
Licensed Property for which a license is granted pursuant to Section 2.1(c) of
this Agreement.

11.4 Notwithstanding anything herein to the contrary, Article 12 and Section 5.5
of this Agreement shall survive any termination of this Agreement and shall
remain in full force and effect.

 

12 General

12.1 No Agency. Nothing in this Agreement shall be deemed to create any joint
venture, partnership or principal agent relationship between the Licensee and
the Licensor and no Party shall hold itself out in its advertising or otherwise
in any manner which would indicate or imply any such relationship with the
other.

12.2 Entire Agreement. This Agreement and the Master Separation Agreement
constitutes the entire agreement between the CBS and/or the Licensor, on the one
hand, and the Licensee, on the other hand, with respect to the Licensed
Property, supersede all prior written and oral and all contemporaneous oral
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the CBS and/or the Licensor, on the one hand, and the
Licensee, on the other hand other than those set forth or referred to herein or
therein.

 

8



--------------------------------------------------------------------------------

12.3 Amendments. No provision of this Agreement, including any Schedules to this
Agreement, may be amended, supplemented or modified except by a written
instrument making specific reference to this Agreement or any such Schedules to
this Agreement, as applicable, signed by the Licensor and the Licensee.

12.4 Dispute Resolution. Any Dispute shall be resolved in accordance with the
procedures set forth in Article VII of the Separation Agreement, which shall be
the sole and exclusive procedures for the resolution of any such Dispute unless
otherwise specified herein or in Article VII of the Separation Agreement.

12.5 Liability. Neither Party shall be liable in contract, tort (including
negligence) or otherwise arising out of or in connection with this Agreement for
any special, indirect or consequential losses or damage including any economic
loss (including loss of revenues, profits, contracts, business or anticipated
savings); in any case, whether or not such losses were within the contemplation
of the parties at the date of this Agreement. The foregoing exclusion shall not
apply in the event of any indemnity obligation under this Agreement.

12.6 Confidentiality. Each of the parties shall keep confidential the terms of
this Agreement and all information concerning the business of either of them
exchanged between them in the course of negotiating the same or pursuant to the
terms hereof and shall not divulge the same to any third parties (other than to
their respective professional advisers) save to the extent necessary to enable
them to perform their respective obligations hereunder.

12.7 Assignability. This Agreement shall not be assigned by operation of Law or
otherwise without the prior written consent of the Licensor and the Licensee,
except that each of the Licensor and the Licensee may assign all of its rights
and obligations under this Agreement to any of its Subsidiaries; provided, that
in connection with any such assignment, the assigning Party provides a guarantee
to the non-assigning Party (in a form reasonably agreed upon) for any liability
or obligation of the assignee under this Agreement. Any purported assignment or
transfer in violation of this Section 12.7 shall be null and void and of no
effect.

12.8 Notices. Any notice given or served under this Agreement shall be in
writing and in accordance with the provisions of Section VII of the Separation
Agreement.

12.9 Waivers. No failure or delay on the part of any Party in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have hereunder. No provision of
this Agreement may be waived except pursuant to a writing executed by the
waiving Party.

12.10 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to either the Licensor or the Licensee. Upon such

 

9



--------------------------------------------------------------------------------

determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Licensor and the Licensee shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the Licensor and
the Licensee as closely as possible in a mutually acceptable manner in order
that the transactions contemplated by this Agreement be consummated as
originally contemplated to the greatest extent possible.

12.11 No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the Licensor and the Licensee and their permitted successors and assigns and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever, including any rights of employment for any specified period,
under or by reason of this Agreement.

12.12 Counterparts. This Agreement may be executed in one or more counterparts,
and by each Party in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or portable document format (PDF) shall be as
effective as delivery of a manually executed counterpart of this Agreement.

12.13 Rules of Construction. Interpretation of this Agreement shall be governed
by the following rules of construction: (a) words in the singular shall be held
to include the plural and vice versa, and words of one gender shall be held to
include the other gender as the context requires; (b) references to the terms
Article, Section, paragraph and Schedules are references to the Articles,
Sections, paragraphs and Schedules of this Agreement unless otherwise specified;
(c) references to “$” shall mean U.S. dollars; (d) the word “including” and
words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (e) the word “or” shall not be
exclusive; (f) references to “written” or “in writing” include in electronic
form; (g) provisions shall apply, when appropriate, to successive events and
transactions; (h) the headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement; if an ambiguity or question of interpretation should arise, this
Agreement shall be construed as if drafted jointly by the Licensor and the
Licensee and no presumption or burden of proof shall arise favoring or burdening
either Party by virtue of the authorship of any of the provisions in this
Agreement or any interim drafts of this Agreement; (i) a reference to any Person
includes such Person’s successors and permitted assigns; (j) any reference to
“days” means calendar days unless Business Days are expressly specified; and
(k) when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded, and if
the last day of such period is not a Business Day, the period shall end on the
next succeeding Business Day.

12.14 Jurisdiction and Venue; Waiver of Jury Trial

(a) This Agreement (and any claims or disputes arising out of or related to this
Agreement or to the transactions contemplated by this Agreement or to the
inducement of the Licensor or the Licensee to enter into this Agreement or the
transactions contemplated by this Agreement, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall in all respects be governed by, and construed in

 

10



--------------------------------------------------------------------------------

accordance with, the Laws of the State of New York, including all matters of
construction, validity and performance, in each case without reference to any
conflict of Law rules that might lead to the application of the Laws of any
other jurisdiction (other than Section 5-1401 and Section 5-1402 of the General
Obligations Law of the State of New York).

(b) Each Party irrevocably submits to the jurisdiction of any New York state or
federal court in any action arising out of or relating to this Agreement, and
hereby irrevocably agrees that all claims in respect of such action may be heard
and determined in such New York state or federal court. Each Party hereby
irrevocably waives, to the fullest extent that it may effectively do so, the
defense of an inconvenient forum to the maintenance of such Action. The parties
further agree, to the extent permitted by law, that final and unappealable
judgment against any of them in any action contemplated above shall be
conclusive and may be enforced in any other jurisdiction within or outside the
United States by suit on the judgment, a certified copy of which shall be
conclusive evidence of the fact and amount of such judgment.

(c) EACH PARTY TO THIS AGREEMENT WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER AGREEMENTS EXECUTED IN
CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN. NO PARTY TO THIS AGREEMENT SHALL SEEK A JURY
TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE
BASED UPON, OR ARISING OUT OF, THIS AGREEMENT OR ANY RELATED INSTRUMENTS OR THE
RELATIONSHIP AMONG THE PARTIES. NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EACH PARTY TO THIS AGREEMENT
CERTIFIES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT OR INSTRUMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET FORTH ABOVE IN
THIS SECTION. NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER
PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date and year first written above.

 

CBS BROADCASTING INC.

By:

 

/s/ Joseph R. Ianniello

  Name:   Joseph R. Ianniello   Title:   Executive Vice President

CBS OUTDOOR AMERICAS INC.

By:

 

/s/ Donald R. Shassian

  Name:   Donald R. Shassian   Title:   Executive Vice President
and Chief Financial Officer